RETURN TO:
PREPARED BY:
Jack B. Owen, Jr., P.A.
4500 PGA Blvd., Ste. 304-B
Palm Beach Gardens, FL 33418
File #S09-909


ASSIGNMENT OF RENTS AND LEASES


THIS ASSIGNMENT, made December 11, 2009, by CITY NATIONAL BANK OF FLORIDA, a
Florida corporation; f/k/a CITY NATIONAL BANK OF MIAMI, a Florida banking
corporation as Trustee under its Land Trust #5003471 dated January 1, 1979 and
FLORIDA GAMING CENTERS, INC., a Florida corporation, whose address is 3500 NW
37th Avenue, Miami, FL 33142 (herein collectively referred to as ”Assignor"), to
NURMI PROPERTIES, LLC, a Delaware limited liability company, whose address is P.
O. Box 247, Tuscumbia, AL 35674, and ROBINETTE INVESTMENTS, LLC, a Florida
limited liability company, whose address is 4500 PGA Blvd., Ste. 304-B, Palm
Beach Gardens, FL 33418, (collectively referred to as "Assignee").


BACKGROUND


A.           Assignor is the owner of a fee simple interest in certain real
property located in MIAMI-DADE County, Florida, and described as follows (the
"Property"):


SEE ATTACHED EXHIBIT “A”


B.            This Assignment is made as additional security for the payment of
a certain note of even date herewith made by Assignor to Assignee in the
original principal sum of FIVE HUNDRED THOUSAND and 00/100 Dollars  (U.S.
$500,000.00) (the "Note") and the performance by Assignor of its obligations
under a certain Mortgage and Security Agreement of even date herewith from
Assignor to Assignee, given to secure payment of the Note and covering the
Property, and various other security documents, (all such security documents
along with the Mortgage and Security Agreement are hereinafter collectively
called the "Mortgage").


TERMS OF AGREEMENT


NOW, THEREFORE, in order to further secure the Note and in consideration of One
Dollar ($1.00) paid by Assignee to Assignor, the receipt and sufficiency of
which is hereby acknowledged, Assignor hereby conveys, transfers and assigns
unto Assignee, its successors and assigns, all the rights, interest and
privileges, (a) which Assignor as lessor has and may have in the leases (oral or
written) or any use or occupancy agreements now existing or hereafter


made and affecting the Property or any part thereof, as such leases or other
agreements may have been, or may from time to time be hereafter, modified,
extended and renewed, with all deposits, rents, income and profits due and
becoming due therefrom, and (b) which Assignor has and may have by virtue of any
guaranty or surety agreement with respect to the tenants' obligations under any
of such or may from time to time be hereafter modified and extended.  Assignor
will, on request of Assignee, execute assignments of any future leases affecting
any part of the Property and assignments of any guaranties or surety agreements
made in connection therewith.


1.
This assignment shall secure the Note and the Mortgage as they may, from time to
time be hereafter modified, extended and renewed, and shall be security for all
increases, extensions, amendments or modifications of the Note and mortgage, and
all additional loans made hereafter, if any, by Assignee to Assignor or its
successors and assigns and secured by the Property.


 
 

--------------------------------------------------------------------------------

 


2.
The acceptance of this assignment and the collection of rents or the payments
under the leases or any sums under the guaranties or surety agreements hereby
assigned shall not constitute a waiver of any rights of Assignee under the terms
of the Note and Mortgage.  It is expressly understood and agreed by the parties
hereto that before a default or an event of default occurs under the terms of
such Note and Mortgage, Assignor shall have the right to collect such rents,
income and profits from the aforementioned leases, guaranties and surety
agreements and to retain, use and enjoy the same; provided, however, that even
before a default or an event of default occurs, no rents more than two months in
advance shall be collected or accepted without the prior written consent of
Assignee.



3.
Anything herein to the contrary notwithstanding, Assignor hereby assigns to
Assignee any award made hereafter to it in any court procedure involving any of
the lessees in any bankruptcy, insolvency, or reorganization proceedings in any
state or Federal court, and any and all payments made by lessees in lieu of
rent.  Assignor hereby appoints Assignee as its irrevocable attorney-in-fact to
appear in any action and/or to collect any such award or payment.



4.
Assignor, in the event of a default or any event of default as set forth in the
Note or Mortgage hereby authorizes Assignee, at its option, to enter and take
possession of the Property and to manage and operate the same, to collect all or
any rents accruing therefrom and from such leases, to collect all or any sums
due or becoming due under such guaranties and surety agreements, to let or
re-let the Property or any part thereof, to cancel and modify leases, guaranties
and surety agreements, evict tenants, bring or defend any suits in connection
with the possession of the Property in its own name or Assignor's name, make
repairs as Assignee deems appropriate, and perform such other acts in connection
with the management and operation of the Property as Assignee, in its
discretion, may deem proper.



5.
The receipt by Assignee of any rents, issues or profits pursuant to this
instrument after the institution of foreclosure or sale proceedings under the
Mortgage shall not cure such default or affect such proceedings or any sale
pursuant thereto.



6.
Assignee shall not be obligated to perform or discharge any obligation or duty
to be performed or discharged by Assignor under any of such leases or other
agreements, and Assignor hereby agrees to indemnify Assignee for, and to save it
harmless from, any and all liability arising from any of such leases, or other
agreement, guaranties, surety agreements or from this assignment, and this
assignment shall not place responsibility for the control, care, management or
repair of the Property upon Assignee, or make Assignee responsible or liable for
any negligence in the management, operation, upkeep, repair or control of the
Property resulting in loss or injury or death to any tenant, licensee, employee
or other person.



7.
Assignor covenants and represents that Assignor has title to, and full right to
assign such leases, or other agreements, guaranties, surety agreements and the
rents, income and profits due or to become due thereunder; that the terms of
such leases, or other agreements, guaranties and surety agreements have not been
changed from the terms in the copies of such leases, guaranties and surety
agreements submitted to



 
Assignee for approval; that no other assignment of any interest therein has been
made, except to Freedom Financial Corporation or as otherwise set forth herein;
that there are no existing defaults under the provisions thereof, and that
Assignor will not hereafter cancel, surrender or terminate any of such leases,
guaranties or surety agreements, exercise any option which might lead to such
termination, or materially change, alter or modify them, or consent to the
release of any party liable thereunder or to the assignment of the lessees'
interests under such leases, other agreements or guaranties or surety agreements
without the prior written consent of Assignee.



8.
Assignor hereby authorizes Assignee to give notice in writing of this assignment
at any time to any tenant under any of such leases and to any guarantor of such
leases.



9.
Violation of any of the covenants, representations and provisions contained
herein by Assignor shall be deemed a default under the terms of the Note and
Mortgage.

 
2

--------------------------------------------------------------------------------


 
10.
Default by Assignor under any of the terms of the leases assigned herein shall
be deemed a default hereunder and under the terms of the Note and Mortgage.  Any
expenditures made by Assignee in curing such a default on Assignor's behalf,
with interest thereon at the rate payable upon default under the Note, shall
become part of the debt secured by this assignment, provided, however, that
Assignee shall have no obligation to make any expenditures or cure any defaults.



11.
The full performance of the Mortgage and the duly recorded satisfaction of the
Mortgage or release of the Mortgage from the Property described therein shall
render this assignment automatically void with respect to the Property or
portion thereof described in any such satisfaction or release.



12.
The net proceeds collected by Assignee, after reimbursement of expenses incurred
by Assignee, under the terms of this instrument shall be applied in reduction of
the entire indebtedness from time to time outstanding and secured by the
Mortgage.



13.
Notwithstanding any provision herein to the contrary, this Assignment of Rents
and Leases is intended to be an absolute assignment from Assignor to Assignee
and not merely the granting of a security interest.  The rents and leases are
hereby assigned absolutely by Assignor to Assignee; nevertheless, Assignor shall
have the right to continue to collect and retain the rents for its own account
until the occurrence of a default or an event of default under the Note or
Mortgage, or both.



14.
This assignment applies to and binds the parties hereto and their respective
heirs, administrators, executors, successors and assigns, as well as any
subsequent owner of the Property and any Assignee of the Mortgage referred to
herein.



15.
In the event Assignee retains an attorney to enforce any of its rights
hereunder, Assignor will pay all of the reasonable attorneys' fees and costs
incurred by Assignee in connection with the enforcement of its rights hereunder
whether or not suit is brought.



16.
This Assignment of Rents and Leases shall be governed by and construed according
to the laws of the State of Florida.



17.
Assignor and Assignee hereby waive any and all right to a trial by jury which
either or both of them may have with respect to any claims arising out of this
Assignment.



IN WITNESS WHEREOF, Assignor has duly executed this assignment the day and year
first above written.


Signed, Sealed, and Delivered
in the presence of:




 
CITY NATIONAL BANK OF FLORIDA, a
 
Florida banking corporation as Trustee
 
under its Land Trust #5003471, dated
 
January 1, 1979



  
 
By:
 
 (Seal) 
First Witness Signature
    Name:
 
        Title: 
 
 
  
       
(Printed Name)
                 
  
   
FLORIDA GAMING CENTERS, INC., a Florida
 
Second Witness Signature
   
corporation
           
  
 
By:
  
  
(Printed Name)
   
W. BENNETT COLLETT, CEO
 


 
3

--------------------------------------------------------------------------------

 


*          *          *          *          *


STATE OF
 
§
 
§
COUNTY OF
 
§



The foregoing instrument was acknowledged before me this ____ day of
____________ 2009, by _________________________, as ______________________ of
CITY NATIONAL BANK OF FLORIDA, a Florida banking corporation as Trustee under
its Land Trust #5003471, dated January 1, 1979, who is personally known to me or
who produced _______________________ as identification and who did not take an
oath.


WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE.



   
Notary Public
 
Printed Name:
 
(SEAL)
Commission Expires:
   

 
 
*          *          *          *          *


STATE OF
 
§
 
§
COUNTY OF
 
§



The foregoing instrument was acknowledged before me this ____ day of
____________ 2009, by W. BENNETT COLLETT, as CEO of FLORIDA GAMING CENTERS,
INC., a Florida corporation, who is personally known to me or who produced
_______________________ as identification and who did not take an oath.


WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE.



   
Notary Public
 
Printed Name:
 
(SEAL)
Commission Expires:
   


 
4

--------------------------------------------------------------------------------

 
